PER CURIAM.
Defendant in error (plaintiff below) Is a locomotive engineer. While in the employ of plaintiff in error (defendant below) and operating one of its engines, he was severely and permanently injured. This suit was brought to recover damages for such injuries, and resulted in verdict and judgment for a substantial amount. The errors assigned and relied upon are: First, the denial of a motion to direct a verdict in favor of the railway *1022• company; and, second, tlie refusal to aire a requested instruction to the jury. The questions presented in the lower court and here are purely questions of fact. The precise issues involved were correctly defined by the trial judge in a remarkably lucid and comprehensive charge to the jury. The requested instruction, so far as it might properly have been given, was fully covered in the general charge. The contention ctiat a verdict should have been directed in favor of the railway company rests primarily, if not wholly, upon the theory that it was a physical and mechanical impossibility for the accident to have happened and the injury to have been caused in the manner alleged and claimed by the defendant in error. This theory is fairly controverted by the testimony of several locomotive and mechanical engineers and other witnesses. The verdict was amply supported and justified by the evidence. An extended discussion of the case would serve no useful purpose. The judgment is affirmed, with costs.